
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.43


SEARS HOLDINGS CORPORATION
2006 LONG-TERM INCENTIVE PROGRAM (LTIP)


SECTION 1
GENERAL

        1.1.    Purpose.    The Sears Holdings Corporation 2006 Long-Term
Incentive Program (the "LTIP") is a performance-based program. The LTIP is
designed to motivate the salaried employees of Sears Holdings Corporation (the
"Company"), Sears Holdings Management Corporation, Sears, Roebuck and Co., Kmart
Holding Corporation and their Subsidiaries, to achieve significant, lasting
change that successfully positions the Company for future growth. Performance
goals under the LTIP align Participants' financial incentives with the financial
goals of the Company. Awards under the LTIP are designed to vary commensurately
with achieved performance. Both (i) Awards structured to satisfy the
requirements for "performance-based compensation" outlined in regulations issued
under Section 162(m) of the Internal Revenue Code ("Code Section 162(m)"), and
(ii) Awards not so structured, may be issued hereunder.

        1.2.    Operation, Administration, and Definitions.    The operation and
administration of the LTIP, including the Awards made under the LTIP, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the LTIP shall be defined as set forth in
the LTIP (including the definitional provisions of Section 9). The LTIP is
established under, and constitutes a part of, the Sears Holdings Corporation
Umbrella Incentive Program (the "UIP"). All Awards hereunder are contingent on
shareholder approval of the UIP, as provided in subsection 3.1.

SECTION 2
PARTICIPATION

        2.1.    Eligible Employee.    The term "Eligible Employee" means those
salaried employees of the Company or a Subsidiary who are designated as Eligible
Employees by the "Committee" (as such term is defined in subsection 6.2 and
further described in Section 7). Subject to the terms and conditions of the
LTIP, the Committee shall determine and designate, from time to time, from among
the Eligible Employees, those persons who shall be granted one or more Awards
under the LTIP, and thereby become "Participants" in the LTIP.

        2.2.    New Hires.    The Committee may designate as Participants those
employees whom the Committee determines have been newly hired or promoted into
the group of Eligible Employees, provided that, if Awards to such individuals
are intended to meet the requirements of Code Section 162(m), the terms and
conditions of such Awards shall be subject to such adjustments as the Committee
deems necessary or desirable to qualify such Awards as "performance-based
compensation" for purposes of Code Section 162(m).

SECTION 3
CASH INCENTIVE AWARDS

        3.1.    Target Cash Incentive Awards.    At one or more meetings of the
Committee after February 1, 2006, the Committee may award "Target Cash Incentive
Awards" (as such term is defined in subsection 3.1(a) below) to each Participant
designated by the Committee at such meeting, in an amount determined by the
Committee in its sole discretion. In connection with such Awards, the Committee
shall establish "Target LTIP EBITDA", "Threshold LTIP EBITDA" and "Superior LTIP
EBITDA" (each as defined in subsection 3.3 below), provided, however, that
Threshold LTIP EBITDA and Superior LTIP EBITDA shall each be expressed as a
percentage of Target LTIP EBITDA. All Awards hereunder shall be contingent on
shareholder approval of the UIP in accordance with Code Section 162(m) and the
regulations promulgated thereunder, and no amount shall be paid under any

--------------------------------------------------------------------------------



Award, unless and until shareholder approval of the UIP has been obtained in
accordance with Code Section 162(m) and the regulations thereunder.

        (a)   A Target Cash Incentive Award shall, at the date of grant, consist
of a commitment by the Company to distribute, at the time specified in, and in
accordance with the provisions of, Section 4, below, as applicable, an amount
equal to the Participant's Target Cash Incentive Award multiplied by the
applicable Award Multiple set forth in subsection 3.4, below, subject to
approval of the final award amount by the Committee (the "Cash Incentive Award")
and to the provisions of subsection 6.3.

        (b)   A Cash Incentive Award shall generally be satisfied by a
distribution in cash to the Participant, provided, however, that, if permitted
by the Committee, a Participant may elect, by such deadline as specified under
uniform and nondiscriminatory rules established by the Committee, to receive, in
lieu of cash and in full satisfaction of such Cash Incentive Award, the number
of shares of Company common stock ("Stock") equal (i) to the cash amount
described at paragraph (a) of this subsection 3.1, divided by (ii) the Fair
Market value of a share of Stock as of the day immediately preceding the date of
distribution, provided that issuance of any shares of Stock in accordance with
this subsection 3.1(b) shall be contingent on the availability of shares of
Stock under any shareholder-approved plan of the Company providing for the
issuance of Stock in satisfaction of the Awards hereunder (which in no event
shall be an employee stock purchase plan).

        3.2.    Performance Period.    The "Performance Period" shall be the
Company's 2006, 2007 and 2008 Fiscal Years (provided that, in the case of an
employee who is newly hired or promoted into the group of Eligible Employees
after the first day of the Company's 2006 Fiscal Year, the Performance Period
shall be such shorter period as established by the Committee, subject to the
requirements of Code Section 162(m), if applicable. The amount of the Cash
Incentive Award shall be determined at the completion of the Performance Period
in accordance with subsection 3.1, above, and subsection 4.1 below.

        3.3.    "LTIP EBITDA."    

        (a)    LTIP EBITDA.    Subject to adjustment, if any, in accordance with
paragraph (e) of this subsection 3.3, "LTIP EBITDA" refers to total earnings of
the Company and its affiliates and its predecessors, other than Sears Canada
(referred to as the "Domestic Company") for the Performance Period, determined
before interest, taxes, depreciation and amortization, and excluding the
following items: all litigation or claim judgments or settlements, the effect of
purchase accounting and changes in accounting methods; gains, losses and costs
associated with acquisitions, divestitures and store closures; integration costs
that are disclosed as merger related; and bankruptcy-related matters of the
predecessor company.

        (b)    Target LTIP EBITDA.    Subject to adjustment, if any, in
paragraph (e), "Target LTIP EBITDA" refers to the target level of LTIP EBITDA,
for the Performance Period, established by the Committee in accordance with
subsection 3.1, above.

        (c)    Threshold LTIP EBITDA.    Subject to adjustment, if any, in
paragraph (e), "Threshold LTIP EBITDA" refers to a level of LTIP EBITDA, for the
Performance Period, established by the Committee, which shall be equal
90 percent of Target LTIP EBITDA and, if exactly achieved, shall generate an
AWARD Multiple (described in subsection 3.4, below) of 60 percent.

        (d)    Superior LTIP EBITDA.    Subject to adjustment, if any, in
paragraph (e), "Superior LTIP EBITDA" refers to a level of LTIP EBITDA, for the
Performance Period, established by the Committee, which shall equal 125 percent
of Target LTIP EBITDA, and, if achieved, shall generate an Award Multiple
(described in subsection 3.4, below) of 200 percent.

        (e)    Adjustments to Target LTIP EBITDA, Threshold LTIP EBITDA and
Superior LTIP EBITDA.    The LTIP EBITDA incentive targets contemplate that the
Domestic Company remains approximately the same size over the period of the
LTIP. If, after February 1, 2006, the Domestic

--------------------------------------------------------------------------------






Company acquires or divests itself of assets or an entity that has associated
EBITDA (measured using the same principles as those described in subsection
3.3(a)) in its last full fiscal year prior to the acquisition or divestiture of
greater than or equal to $250,000,000, Target LTIP EBITDA will be increased or
decreased, as applicable, by such prior full fiscal year's EBITDA associated
with such entity or assets.

        3.4.    "Award Multiple."    The Award Multiple shall be as outlined
below:

        (a)   if LTIP EBITDA is 100% of Target LTIP EBITDA, the Award Multiple
shall be 100%;

        (b)   if LTIP EBITDA is equal to Threshold LTIP EBITDA, the Award
Multiple shall be 60%;

        (c)   if LTIP EBITDA is greater than Threshold LTIP EBITDA, but less
than Target LTIP EBITDA, the Award Multiple shall be a whole percentage between
60% and 100%, determined by interpolation on a straight line basis relative to
such LTIP EBITDA, Threshold LTIP EBITDA and Target LTIP EBITDA amounts, and
rounded down to the nearest whole percentage;

        (d)   if LTIP EBITDA is less than Threshold LTIP EBITDA, the Award
Multiple shall be 0;

        (e)   if LTIP EBITDA is greater than Target LTIP EBITDA, but less than
Superior LTIP EBITDA, the Award Multiple shall be a whole percentage between
100% and 200%, determined by interpolation on a straight line basis relative to
such LTIP EBITDA, Target LTIP EBITDA and Superior LTIP EBITDA amounts, and
rounded down to the nearest whole percentage; and

        (f)    if LTIP EBITDA is greater than or equal to Superior LTIP EBITDA,
the Award Multiple shall be 200%.

        3.5.    Limitation on Individual Awards.    Notwithstanding anything
herein to the contrary, the total Cash Incentive Award paid to any Participant
pursuant to the LTIP shall in no event exceed $15 million.

        3.6.    Limitations.    All Cash Incentive Awards awarded under the LTIP
(and any Stock or cash otherwise distributable pursuant thereto) are subject to
the provisions of Sections 4, 5 and 6.

SECTION 4
DISTRIBUTION

        4.1.    General.    Subject to Sections 5 and 6, the shares of Stock or
the cash that result from the payout formula described at Section 3 shall be
distributed, in a single lump sum, as soon as practicable after the first
Committee meeting after the LTIP EBITDA results for the Company's 2008 Fiscal
Year are available to the Committee. Notwithstanding anything herein to the
contrary, no distribution shall be made hereunder until after the Committee has
certified the attainment of the performance goals and the amount to be paid to
each Participant. The date as of which payment is made in accordance with this
subsection 4.1 is referred to herein as the "payment date."

        4.2.    Termination and Other Provisions.    All distributions are
subject to the provisions of Sections 5 and 6, below.

SECTION 5
TERMINATION

        5.1.  The effect of termination of employment on a Participant's right
to receive a Cash Incentive Award (whether payable in cash or Stock) depends
both on the reason for the termination and the point in the Performance Period
that the termination occurs, as described below.

        (a)   Voluntary Termination or Involuntary Termination with Cause.    In
the event that a Participant voluntarily terminates employment (unless the
Participant retires (in accordance with the definition of "retires" or
"retirement" contained in the written Company Human Resources Policy as in
effect from time to time, or with written Committee consent)), or is
involuntarily terminated for "poor performance" or with "Cause" (each as defined
in the Participant's Executive

--------------------------------------------------------------------------------



Severance/Noncompete Agreement or other employment contract, or if such term
does not appear therein, or, if the Participant has no Executive
Severance/Noncompete Agreement or other employment contract, then as defined in
Section 9) prior to the payment date of his or her Award, such Participant shall
forfeit all of his or her Award.

        (b)   Retirement, Disability or Involuntary Termination without Cause.
In the event that, prior to the payment date of his or her Award, a Participant
(i) retires (as defined in subsection 5.1(a) above), (ii) suffers a permanent
and total disability (as defined in the written Company Human Resources Policy)
while employed by the Company or a Subsidiary, or (iii) is involuntarily
terminated on account of job elimination (rather than poor performance) and
without Cause (as defined in subsection 5.1(a) above), subject to Section 6,
below, such individual shall be entitled to a distribution in an amount equal to
the Cash Incentive Award, if any, that would otherwise be payable to the
Participant under subsection 3.1, above, pro-rated through the date of
termination in accordance with subsection 5.1(d) below; provided, however, that
in no event shall a Participant receive any payment hereunder unless (A) LTIP
EBITDA for the period from the inception of the Performance Period through the
last completed full month that occurs on or preceding the Participant's date of
termination is equal to or greater than Target LTIP EBITDA (pro-rated in
accordance with subsection 5.1(d) below), (B) LTIP EBITDA is equal to or greater
than Target LTIP EBITDA for the Performance Period, and (C) as of his date of
termination, the Participant had been employed by one or more of the Company,
Sears Holdings Management Corporation, Sears, Roebuck and Co., Kmart Holding
Corporation or one of their Subsidiaries, for at least 12 months of the
Performance Period applicable to such individual.

        (c)   Death. In the event that a Participant dies while employed by the
Company or a Subsidiary and prior to the payment date for his or her Award, his
or her Target Cash Incentive Award shall be prorated through the date of death,
in accordance with subsection 5.1(d) below, and, subject to Section 6, below,
his or her estate shall be entitled to receive a Cash Incentive Award, equal to
his or her prorated Target Cash Incentive Award and payable in cash, provided,
however, that in no event shall a payment be made with respect to a deceased
Participant hereunder unless as of his date of termination he had been employed
by one or more of the Company, Sears Holdings Management Corporation, Sears,
Roebuck and Co., Kmart Holding Corporation or one of their Subsidiaries, for at
least 12 months.

        (d)   All pro rations of the Cash Incentive Award, the Target Cash
Incentive Award, or Target LTIP EBITDA, as applicable, under this Section 5 are
based on a fraction, the numerator of which is the number of full months during
the Performance Period in which the Participant was employed by the Company or
any Subsidiary, and the denominator of which is the full number of months in the
Performance Period.

SECTION 6
OPERATION AND ADMINISTRATION

        6.1.    Source of Awards.    In the case of Awards under the LTIP that
are settled in shares of Stock, such shares shall be distributed under a stock
plan adopted by the Company and approved by the shareholders thereof that
provides for the issuance of Stock in satisfaction of Awards hereunder, (which
in no event shall be an employee stock purchase plan.) In the event of any
conflict between this document and such stock plan, the provisions of the stock
plan shall govern.

        6.2.    Committee.    The LTIP is administered by the Compensation
Committee of the Board (the "Committee"), as further described at Section 7. Any
determinations by the Committee regarding this LTIP are binding on all
Participants. The Committee may make additional changes that it deems
appropriate for the effective administration of the LTIP. Subject to subsection
6.3, these changes may not increase the benefits to which Participants may
become entitled under the LTIP, nor change the pre-established measures in goals
that have been approved.

        6.3.    Negative Discretion.    Notwithstanding anything in the LTIP to
the contrary, prior to the settlement of any Cash Incentive Award, the Committee
may (i) reduce the amount of such Award, or

--------------------------------------------------------------------------------




the number of shares of Stock or amount of cash to be delivered in connection
with such Award, and (ii) with respect to Awards that are not designated as
intended to meet the requirements of "performance based compensation" under Code
Section 162(m) and the regulations issued thereunder, may change the
pre-established measures in goals that have been approved for such Award and
increase the amount of such Award or the number of shares of stock or amount of
cash to be delivered in connection with such Award.

        6.4.    General Restrictions.    Delivery of shares of Stock under the
LTIP, in satisfaction of a Cash Incentive Award, shall be subject to the
following:

        (a)   Notwithstanding any other provision of the LTIP, the Company shall
have no obligation to deliver any shares of Stock or make any other distribution
of benefits under the LTIP unless such delivery or distribution complies with
all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

        (b)   To the extent that the LTIP provides for issuance of Stock
certificates to reflect the issuance of shares of Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any exchange or similar entity.

        6.5.    Tax Withholding.    All distributions under the LTIP are subject
to withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the LTIP on satisfaction of the
applicable withholding obligations. To the extent permitted by the Committee,
such withholding obligations may be satisfied (i) through cash payment by the
Participant; (ii) through the surrender of shares of Stock which the Participant
already owns (provided, however, that to the extent shares described in this
clause (ii) are used to satisfy more than the minimum statutory withholding
obligation, as described below, then, except as otherwise provided by the
Committee, payments made with shares of Stock in accordance with this
clause (ii) shall be limited to shares held by the Participant for not less than
six months prior to the payment date (or such other period of time as the
Company's accountants may require)); or (iii) through the surrender of shares of
Stock to which the Participant is otherwise entitled under the LTIP, provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the Company's minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

        6.6.    Settlement of Awards.    The obligation to make payments and
distributions with respect to Awards may be satisfied through cash payments, the
delivery of shares of Stock, or a combination thereof, subject, in the case of
settlement in shares, to the terms of the stock plan under which the Stock is
issued. Satisfaction of any such obligations under an Award, which is sometimes
referred to as the "settlement" of the Award, may be subject to such conditions,
restrictions and contingencies as the Committee shall determine. Each Subsidiary
shall be liable for payment of cash due under the LTIP with respect to any
Participant to the extent that such benefits are attributable to the services
rendered for that Subsidiary by the Participant. Any disputes relating to
liability of a Subsidiary for cash payments shall be resolved by the Committee.

        6.7.    Transferability.    Except as otherwise provided by the
Committee, Awards under the LTIP are not transferable except as designated by
the Participant by will or by the laws of descent and distribution.

        6.8.    Form and Time of Elections.    Unless otherwise specified
herein, each election required or permitted to be made by any Participant or
other person entitled to benefits under the LTIP, and any permitted
modification, or revocation thereof, shall be in writing filed with the
Committee at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the LTIP, as the Committee shall
require.

        6.9.    Agreement With Company.    Any Award under the LTIP shall be
subject to such terms and conditions, not inconsistent with the LTIP, as the
Committee shall, in its sole discretion, prescribe. The terms and conditions of
any Award to any Participant shall be reflected in such form of written

--------------------------------------------------------------------------------




(including electronic) document as is determined by the Committee. A copy of
such document shall be provided to the Participant, and the Committee may, but
need not, require that the Participant sign a copy of such document. Such
document is referred to as an "Award Agreement" regardless of whether any
Participant signature is required.

        6.10.    Action by Company or Subsidiary.    Any action required or
permitted to be taken under the LTIP by the Company, Sears Holdings Management
Corporation, Sears Roebuck and Co., Kmart Holding Corporation or any Subsidiary,
if any, of the foregoing shall be by resolution of its board of directors, or by
action of one or more members of the board of directors of such company
(including a committee of the board) who are duly authorized to act for such
board with respect to the applicable action, or (except to the extent prohibited
by applicable law or applicable rules of any securities exchange or similar
entity) by a duly authorized officer of such company.

        6.11.    Gender and Number.    Where the context admits, words in any
gender shall include any other gender, words in the singular shall include the
plural and the plural shall include the singular.

        6.12.    Limitation of Implied Rights.    

        (a)   Neither a Participant nor any other person shall, by reason of
participation in the LTIP, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the LTIP. A Participant shall have only a contractual right to
the cash or Stock, if any, payable under the LTIP, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the LTIP shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.

        (b)   The LTIP does not constitute a contract of employment, and
selection as a Participant shall not give any participating employee the right
to be retained in the employ of the Company or any Subsidiary, nor any right or
claim to any benefit under the LTIP, unless such right or claim has specifically
accrued under the terms of the LTIP. Except as otherwise provided in the LTIP,
no Award under the LTIP shall confer upon the holder thereof any rights as a
shareholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

        6.13.    Evidence.    Evidence required of anyone under the LTIP may be
by certificate, affidavit, document or other information, which the person
charged with acting on such evidence considers pertinent and reliable, and which
has been signed, made or presented by the proper party or parties.

        6.14.    Corporate Transaction.    In the event of a corporate
transaction involving the Company (including without limitation, any Stock
dividend, Stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, sale of assets or
subsidiaries, combination or exchange of shares), the Committee may adjust
Awards to preserve but in no event increase the benefits or potential benefits
of the Awards; provided, however, that no such adjustment may be made to the
extent such adjustment would cause Awards that are designated as intended to
constitute "performance-based compensation" under Code Section 162(m) and the
regulations issued thereunder, to cease to qualify as "performance-based
compensation" under Code Section 162(m). Actions permitted under the preceding
sentence by the Committee may include any adjustments that the Committee
determines to be equitable (which may include, without limitation,
(a) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (b) cancellation of the Award in return for cash payment of the
current value of the Award, determined as though the Award is fully vested at
the time of the payment.)

--------------------------------------------------------------------------------




SECTION 7
COMMITTEE

        7.1.    Administration.    As provided in subsection 6.2, the authority
to control and manage the operation and administration of the LTIP shall be
vested in the Compensation Committee of the Board of Directors of the Company
(the "Committee").

        7.2.    Powers of Committee.    The Committee's administration of the
LTIP shall be subject to the following:

        (a)   As provided in subsection 2.1 above, the Committee shall have the
authority and discretion to determine those key employees who are Eligible
Employees, to select from among the Eligible Employees those persons who shall
receive Awards.

        (b)   Subject to the other provisions of the LTIP, the Committee shall
have the authority and discretion to determine the time or times of receipt, to
determine the types of Awards, to establish the terms, conditions, restrictions,
and other provisions of such Awards, and (subject to the restrictions imposed by
Section 8) to amend, cancel, or suspend Awards. However (and subject to the
requirements of Code Section 162(m), if applicable) to the extent that the
Committee determines that the restrictions imposed by the LTIP preclude the
achievement of the material purposes of the Awards in jurisdictions outside the
United States, the Committee shall have the authority and discretion to modify
those restrictions as the Committee determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.

        (c)   The Committee shall have the authority and discretion to interpret
the LTIP, to establish, amend, and rescind any rules and regulations relating to
the LTIP, to determine the terms and provisions of any Award Agreement made
pursuant to the LTIP, and to make all other determinations that may be necessary
or advisable for the administration of the LTIP.

        (d)   Any interpretation of the LTIP by the Committee and any decision
made by it under the LTIP are final and binding on all persons.

        7.3.    Delegation by Committee.    Except to the extent prohibited by
applicable law or the applicable rules of a securities exchange or similar
entity, or would cause Awards designated as intended to constitute
performance-based compensation under Code Section 162(m) to not satisfy the
requirements thereunder, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. The Committee may revoke any such allocation or delegation at
any time.

        7.4.    Information to be Furnished to Committee.    The Company, Sears
Holdings Management Corporation, Sears, Roebuck and Co., Kmart Holding
Corporation, and their Subsidiaries, shall furnish the Committee with such data
and information as it determines may be required for it to discharge its duties.
The records of the Company, Sears Roebuck and Co., Kmart Holding Corporation and
their Subsidiaries, as to an employee's or Participant's employment, termination
of employment, leave of absence, reemployment, and compensation shall be
conclusive on all persons unless determined to be incorrect. Participants and
other persons entitled to benefits under the LTIP must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the LTIP, subject to any applicable privacy laws.

SECTION 8
AMENDMENT AND TERMINATION

        The Board or Committee may, at any time, amend or terminate the LTIP, or
any Award, provided that no amendment or termination may, in the absence of
written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under any Award granted under the LTIP
prior to the date such

--------------------------------------------------------------------------------




amendment is adopted by the Board (or the Committee, if applicable), and no
amendment may be made, without the consent of the shareholders of the Company,
that would cause any Awards designated as intended to meet the requirements of
"performance based compensation" under Code 162(m) and the regulations
thereunder, to cease to be deductible under Code Section 162(m). Notwithstanding
anything herein to the contrary, (i) no amendment shall be made that would cause
the Plan not to comply with the requirements of Code Section 409A or any other
applicable law or rule of any applicable securities exchange or similar entity,
and (ii) the LTIP and any Award thereunder may be amended without Participant
consent to the extent that the Committee determines such amendment necessary to
cause the LTIP or Award to comply with the requirements of Code Section 409A or
any other applicable law or rule of any applicable securities exchange or
similar entity.

SECTION 9
DEFINED TERMS

        In addition to the other definitions contained herein, the following
definitions shall apply:

        (a)    Award.    The term "Award" means any Cash Incentive Award,
whether settled in cash or Stock.

        (b)    Board.    The term "Board" means the Board of Directors of the
Company.

        (c)    Cause.    The term "Cause" shall mean (1) a material failure by a
Participant (other than a failure resulting from employee's incapacity due to a
mental or physical disability) to perform the Participant's duties and
responsibilities, which failure is demonstrably willful and deliberate on the
Participant's part, is committed in bad faith or without reasonable belief that
such failure is in the best interests of the Company and its affiliates and is
not remedied in a reasonable period of time after receipt of written notice from
the Company or its affiliate specifying such failure, (2) the commission by the
Participant of a felony, or a misdemeanor involving moral turpitude, or
(3) dishonesty or willful misconduct in connection with the Participant's
employment.

        (d)    Code.    The term "Code" means the Internal Revenue Code of 1986,
as amended. A reference to any provision of the Code shall include reference to
any successor provision of the Code.

        (e)    Fair Market Value.    The term "Fair Market Value" shall mean the
reported closing price of a share of Stock on the principal securities exchange
or market on which the Stock is then listed or admitted to trading.

        (f)    Fiscal Year.    The term "Fiscal Year" shall mean the twelve
(12) month period beginning on January 28, 2006, and thereafter the twelve
(12) month period beginning on the Saturday closest to January 31 of each of
calendar year 2007 and 2008.

        (g)    Performance-Based Compensation.    The term "performance-based
compensation" shall have the meaning ascribed to it under Code Section 162(m)
and the regulations thereunder.

        (h)    Poor Performance.    The term "poor performance" shall mean the
circumstance in which a Participant receives a below-expectations rating in any
primary performance category per the Company performance management system
within six months prior to the date that the Participant is terminated.

        (i)    Subsidiary.    The term "Subsidiary" means any company during any
period in which it is a "subsidiary corporation" (as that term is defined in
Section 424(f) of the Code) with respect to the Company.

SECTION 10
Expiration of LTIP

        The LTIP shall expire, subject to earlier termination pursuant to
Section 8, on the date on which all Cash Incentive Awards (if any) are paid in
full in accordance with the provisions of the LTIP (or, if earlier, on the date
that the Committee determines that the LTIP EBITDA is less than Threshold LTIP
EBITDA.)

--------------------------------------------------------------------------------





QuickLinks


SEARS HOLDINGS CORPORATION 2006 LONG-TERM INCENTIVE PROGRAM (LTIP)
